Citation Nr: 1728428	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California 


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to June 23, 2015, for dysthymic disorder.

2.  Entitlement to an effective date prior to June 23, 2015, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 50 percent rating for the Veteran's dysthymic disorder.  A July 2015 rating decision granted a 70 percent rating for such disability and a TDIU, effective June 23, 2015.  

In December 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  At that time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the July 2015 supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (2016).  Additionally, the Veteran's attorney submitted additional evidence and argument in April 2017 with a waiver of AOJ consideration.  Therefore, the Board may properly consider all newly received evidence.  

In a February 2016 decision, the Board denied a rating in excess of 50 percent for dysthymic disorder prior to June 23, 2015, and in excess of 70 percent thereafter, and entitlement to an effective date prior to June 23, 2015, for the award of a TDIU.  The Veteran subsequently appealed the February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted the Veteran's and the Secretary of VA's Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's February 2016 decision to the extent it denied a rating in excess of 50 percent prior to June 23, 2015, for dysthymic disorder, and entitlement to a TDIU prior to June 23, 2015. 

In a rating decision issued in August 2016, the AOJ denied the Veteran's claim for aid and attendance.  Subsequently, in a September 2016 submission, the Veteran's new representative and now current attorney submitted a letter and asked that it be deemed a notice of disagreement "on any matter that has been the explicit or implicit subject of a decision...in which the time for filing has not run."  The Veteran and his representative are advised that notices of disagreement submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  Accordingly, they are advised that the September 2016 submission is not adequate to perfect the Veteran's disagreement on this issue and, if they wish to pursue that claim, a valid notice of disagreement should be filed prior to August 8, 2017 (one year from the date the agency mailed notice of the determination).  See 38 C.F.R. § 20.302 (2016).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Board incorporates by reference the findings and conclusions in the February 2016 decision with regard to VA's duties to notify and assist.

2.  From December 17, 2008, but no earlier, to June 23, 2015, the Veteran's dysthymic disorder resulted in occupational and social impairment with deficiencies in most areas, to include in family relations, as a result of psychiatric symptomatology to include suicidal ideation, depressed mood, and difficulty adapting to stressful circumstances, including work or a work like setting; however, the frequency, duration, and severity of such symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.

3.  VA received the Veteran's claim for an increased rating for service-connected dysthymic disorder on December 17, 2008, and a formal claim for a TDIU on June 24, 2010.
4.  The record includes no pending claims for increased ratings or unresolved claims, whether formal or informal, for TDIU prior to December 17, 2008.

5.  By virtue of this decision, the schedular criteria for TDIU were met on December 17, 2008, the date the Veteran's sole service-connected disability of dysthymic disorder has been assigned a 70 percent disability rating.

6.  During the entire appeal period, the Veteran's work for his disabled sister is considered sheltered employment.

7.  Resolving all reasonable doubt in the Veteran's favor, as of December 17, 2008, but no earlier, his service-connected disability rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From December 17, 2008, but no earlier, to June 23, 2015, the criteria for a 70 percent rating, but no higher, for dysthymic disorder has been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9433 (2016).

2.  The criteria for an effective date of December 17, 2008, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the August 2016 JMPR, which was granted by the Court later that month, was narrow in scope.  Specifically, it moved the Court to vacate the Board's February 2016 decision as to the denial of a rating in excess of 50 percent prior to June 23, 2015, for dysthymic disorder, and entitlement to an award of TDIU prior to June 23, 2015, only to the extent that it failed to provide an adequate statement of reasons or bases for why a higher rating and an earlier effective date were not warranted.  The Veteran was represented before the Court by an attorney.  In Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015)), the Court essentially held that when an attorney argues specific issues before the Court and raises no additional issues on remand, the Board is required to "focus on the arguments specifically advanced by the attorney...see Forcier [v. Nicholson, 19 Vet. App. 414,] 426 [(2006)], and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its February 2016 decision that the JMPR identified as inadequate.  Id.  In short, the only questions presently on appeal before the Board are whether the Veteran is entitled to a rating in excess of 50 percent for his dysthymic disorder prior to June 23, 2015, and an effective date prior to June 23, 2015, for the award of a TDIU.

Furthermore, at the Court, the Veteran's attorney did not offer any argument as to any alleged insufficiency in the Board's February 2016 decision's determinations in regard to VA's duties to notify and to assist.  Furthermore, since the issuance of the August 2016 Order granting the JMPR, neither the Veteran nor his representative have offered any subsequent arguments regarding such matters.  Additionally, in a March 2017 submission received by VA in April 2017, the Veteran's representative waived any VCAA notice errors.  Under these circumstances, the Board herein incorporates the findings and conclusions with regard to VA's duties to notify and assist from the February 2016 decision and shall not further discuss those issues.   

I.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

For the period prior to June 23, 2015, the Veteran's service-connected dysthymic disorder was evaluated as 50 percent disabling under the criteria of DC 9433.  See 38 C.F.R. § 4.130.

Dysthymic disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision, noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra, at 444.

In Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  In this regard, the Board notes that, for cases certified to the Board after August 4, 2014, as is the case here, the amended criteria apply to this claim.  Nevertheless, the Board may still consider any GAF scores as relevant to the appeal.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The appeal period before the Board begins on December 17, 2008, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

The pertinent evidence of record consists of VA examinations conducted in April 2009, June 2015, and January 2017; VA treatment records; lay statements from the Veteran and his former spouse, C.F.; private treatment records (including a historical assessment from Dr. J.S. submitted in April 2017), and testimony to the undersigned Veterans Law Judge during the December 2015 hearing.  Notably, while Social Security Administration records have been obtained, such include findings that pre-date the current appeal period.  Specifically, such show that a February 2006 decision denied disability benefits as his condition, which he claimed as a learning disability, back problems, knee problems, depression, and a lack of motivation, were not severe enough to keep him from working.   

At the time of the Veteran's December 2008 claim for increase, he was not receiving treatment for his mental health condition, nor was he on any psychotropic medications.

In connection with his current claim, the Veteran was afforded a VA mental disorders examination in April 2009.  At that time, he reported that his depression had worsened, his future was not very bright, and he did not see a future.  He endorsed being in bed for most of the week and having a varied sleep pattern (insomnia and hyposomnia) and speculated this had been ongoing since August 2008.  He also reported experiencing difficulty concentrating and with his memory.  Regarding his social relationships, the Veteran reported being divorced twice, having "occasional" contact with his adult daughters, and not having any friends, citing poor energy levels and a lack of motivation.  Nevertheless, the Veteran reported the ability to act as his disabled sister's caregiver for approximately 30 hours a week.

The examiner indicated that the Veteran met the full criteria for major depressive disorder, single episode, based on his reports of having a depressed mood most of the day, poor sleep, weight loss, energy loss, psychomotor retardation, the diminished ability to think and concentrate, and suicidal ideation.  The examiner indicated said symptoms caused the Veteran "significant distress and impairment in social, occupational, and other important areas of functioning."

Mental status examination revealed the Veteran was appropriately groomed and casually dressed.  He was pleasant and cooperative during the interview, but had a depressed mood and restricted affect.  The Veteran's speech and thought processes were noted to be normal and he denied hallucinations.  While the Veteran endorsed suicidal ideation, he had no immediate plan or intent.  His insight was good, and his judgment was fair.  He was alert and oriented to time, place, person, and purpose.  His short-term memory was mildly impaired; however, his long-term memory was intact.  The examiner noted that the Veteran's attention could be impaired at times, as indicated by his inability to spell the word WORLD on the first attempt.

During a July 2010 VA mental health initial intake assessment, the Veteran reported that he was getting more and more depressed, but denied suicidal ideation.  He stated that he was recently told that his cancer was returning.  Regarding his personal relationships, he had twin daughters with whom he had no contact and, while he was married, he seemed to indicate it was a marriage of convenience.  Specifically, he stated he "...got married because my wife is willing to help out with my developmentally disabled sister and myself."  Here, the Board observes that the evidence of record suggests that his third wife, C.F., actually lived with the Veteran's sister and never cohabitated with him.  The Veteran reported that he was employed until 2001, holding various positions, including working for Parks and Recreation, the United States Postal Service, and the Child Support Division.  He reported that he was currently paid 30 hours per week to provide transportation and shopping for his sister.  Mental status examination revealed the Veteran was casually dressed, polite, cooperative, and displayed a pleasant demeanor.  His speech was normal and his mood was depressed and anxious.  His thought process was linear and goal oriented.  He did not display psychotic symptoms, cognitive deficits, or memory impairment.  The Veteran's judgment and insight were fair.  

During an August 2010 VA mental health visit, the Veteran reported that he was currently enrolled at San Francisco State to take courses in Holistic Health.  Here, the Board observes that the Veteran's reports regarding his educational pursuits and achievements were inconsistent during the appeal.  In this regard, at the April 2009 examination, he reported he was several credits shy of earning a Bachelor's degree, then, during the July 2010 initial intake, he reported holding a bachelor's degree.  At other points in the record, the Veteran professed to hold a myriad of degrees, including in African studies and theology.  Ultimately, the Board puts little import on his reports of attending school, especially in the absence of any indication as to how he was actually performing therein.

During a September 2010,VA mental health individual therapy visit, the Veteran reported an increase in depressive symptoms.  He stated that he was spending more time in bed and was more irritable and less motivated, but denied suicidal ideation.

In a September 2010 letter, the Veteran's then-spouse, C.F., indicated that every day was a challenge with the Veteran because his symptoms waxed and waned.  She indicated that some days the Veteran appeared very confused, disoriented, irritable, and full of anxiety and at night he slept or experienced insomnia.  She also stated the Veteran had a tendency to isolate himself socially.

The next month, in October 2010, the Veteran was noted to have mental confusion.  He endorsed depression, problems sleeping, and problems concentrating.  

The next notation in VA treatment records regarding the Veteran's psychiatric symptoms is from November 2012, at which point he presented to urgent care with an altered mental state.  He reported hearing and responding to voices and was observed to display paranoia and make irrational statements.  The Veteran seemed to be doing better in May 2013, at which point he reported not feeling as anxious and acknowledged his then-wife thought he was doing better.  However, in a statement received that month, his then-wife reported that he had constant confusion.

By September 2013, the Veteran had stopped taking his medication and appeared for VA treatment with average hygiene.  A year later in September 2014, he endorsed chronic suicidal ideation and even stated he had lost his zeal to live.  Additionally, he described episodes of paranoia, including being suspect of everything.  Several months later in November 2014, the Veteran reported low energy and anhedonia as well as a history of panic attacks.  He also acknowledged experiencing fleeting paranoid fears, feelings of hopelessness, and poor memory.  Unfortunately, he and C.F. had separated and, by December 2014, divorce proceedings were underway.

In January 2015, the Veteran noted taking "one day at a time" and thought he observed improvement in his symptoms since taking a mood pill.  He was still experiencing feelings of hopelessness and forgetfulness.  The following month, he described feeling disconnected and helpless, with low energy levels resulting in hyposomnia.  A March 2015 treatment record seems to reflect the Veteran's confusion as his symptom reporting varied during the course of his treatment.  In this regard, he initially reported feeling a little better and that the "sadness [was] not stay[ing,]" then he reported panic attacks and a feeling of constant hopelessness.  Subsequently, he endorsed fleeting hopelessness and passive suicidal ideation, then he denied suicidal ideation.

During an April 2015 VA mental health medication management visit, the Veteran reported that his mood was normally good; however, he did report that his dysphoria came and went or alternatively was present "all the time."  He denied irritability and aggressive homicidal ideation.  He indicated that his sleep was improved.  He denied expansive mood or other hypomanic/manic symptoms; impulsiveness/risky behaviors; panic/anxiety attacks; paranoid fears or history of hallucinations or perceptual disturbances; hopelessness; and suicidal ideation.  The Veteran endorsed having forgetfulness, but denied major cognitive deficits.  Mental status examination revealed the Veteran was casually appropriately dressed; his hygiene was appropriate.  His behavior was engagable and cooperative; there were no abnormal or involuntary movements reported or observed; his speech was appropriate in rate, tone, and rhythm without intrusiveness or pressure.  The Veteran's affect was broader in range; congruent to verbal content; not labile or irritable.  His mood was good.  His thought process was linear and goal directed and his thought content showed no delusional, obsessive preoccupations, no perceptual disturbances/hallucinations elicited or observed.  The Veteran was fully oriented.  His impulse control, judgment, and insight were all improved.

During a second VA examination conducted on June 23, 2015, the examiner noted the Veteran had a depressed mood, feelings of hopelessness, suicidal ideation, sleep disturbance, anhedonia, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  

Regarding his social relationships, the Veteran acknowledged the pending divorce from his third wife and a poor relationships with his two children, and denied having any friends.  

Regarding the Veteran's vocational prospects, the examiner noted he had difficulty dealing with peers, supervisors, and the public in a reasonable manner due to symptoms of depression.  He also indicated that the Veteran would have difficulty setting a good pace due to problems with motivation and concentration or having good persistence due to sadness, fatigue, decreased motivation, and problems with concentration.  The examiner opined the Veteran would have difficulty problem solving on a job due to problems with concentration and depressed mood, which would also impeded his ability to maintain emotional stability.  The examiner went so far as to speculate the Veteran would respond with anger if he was presented with negative feedback.  Ultimately, the examiner assessed that the Veteran displayed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

During the December 2015 hearing, the Veteran reiterated his contentions that his depression was just as severe in 2008 as it was currently, and that the 70 percent rating as well as the grant of a TDIU was warranted prior to the June 23, 2015, effective date.  In support thereof, he reported being  a loner and reported the need to seek assistance with his sister's care due to his inability to wrap his head around her needs.  He specifically recalled wondering in 2009 "what [is] the point of waking up?"  

In April 2017, the Veteran's representative submitted an October 2016 affidavit of the Veteran.  In the affidavit, he described the care he provided for his sister, which included helping her get out of bed in the night, taking her to the hospital if she fell, ordering her medication, arranging her care and generally preventing her from injuring herself.  He reported the ability to do these things because they generally did not require him to leave the apartment complex he lived in, and out of a feeling of familial loyalty to assure his sister's care.  Notably, the Veteran denied feeling particularly close to his sister during the aforementioned Board hearing.  The Veteran also reported an ability to perform these activities due to the assistance from a personal care worker who also helped his sister and a service that called to remind him of upcoming medical appointments.  In this regard, he reported having a poor memory and low energy levels, resulting in his forgetting to eat and preventing him from leaving the house.

The record also contains two retrospective examination reports that explore the nature and severity of the Veteran's psychiatric disability prior to June 23, 2015 -a January 2017 VA examination report and a February 2017 opinion from Dr. J.S.  In this regard, the January 2017 VA examiner was asked to establish the proper timeline to outline the sequence of events and changes in the Veteran's depression from 2008 to the present.  During the examination, the Veteran reported having a strained relationship with his daughters beginning around his 2008 cancer diagnosis and that, at the time of one daughter's death in 2011, he still had not developed a relationship with her.  He reported his most recent divorce was related to his depression and he had no friends.  The examiner observed the Veteran's depressive symptoms worsened in 2008 as did his fatigue, insomnia, and feelings of hopelessness.  

Additionally, in February 2017, Dr. J.S. reviewed the Veteran's medical records since the date of his claim and interviewed the Veteran over the telephone.  After doing so, he noted deficiencies in the Veteran's ability to concentrate and trust others, as well as a preoccupation with ideas of death and dying.  Ultimately, after performing psychiatric testing, interviewing the Veteran, and reviewing his historical treatment records, Dr. J.S. opined that, since August 2008, the Veteran had suffered from severe dysthymic disorder and related major depressive disorder (MDD) that caused total occupational and social impairment.  In support thereof, Dr. J.S. noted the Veteran was diagnosed with MDD in April 2009, indicating an increase in his psychiatric disorder since his dysthymic disorder diagnosed in the early 2000s.  The psychologist further observed the Veteran's reports of experiencing paranoid and psychotic features since 2006 or 2007 and noted that these types of symptoms only present with severe psychiatric disorders.  Indeed, Dr. J.S. opined that the Veteran's reports of psychotic features since 2006 or 2007 was supported by the 2012 visits to urgent care with an altered mental state, his then-wife's November 2010 report the Veteran was "very confused," and other VA treatment records pre-dating June 2015.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

Based on the evidence of record, the Board finds that the Veteran's dysthymic disorder resulted in occupational and social impairment with deficiencies in most areas as of December 17, 2008.  

With respect to the symptomatology considered in the assignment of a 70 percent rating, the probative evidence of record reveals that the Veteran endorsed suicidal ideation or feelings of hopelessness regularly during the period prior to June 23, 2015, including during the 2009 examination and while receiving VA treatment.  Additionally, the Veteran had extremely limited social relationships during this period as indicated by his reportedly "strained" relationship with his daughters, his then-wife's reports that the Veteran self-isolated, his report at the Board hearing that he did not have close feelings towards his sister, and the dissolution of his marriage during this time.  Notably, the evidence suggests that he and his third wife never cohabited during their marriage.  Furthermore, the Veteran's psychiatric disability resulted in impaired thought processes as indicated by his then-wife's reports of his being confused, his own disjointed reports during VA treatment, and his 2012 emergency visit for an altered mental state.  Finally, the Board places great probative weight on Dr. J.S.'s retrospective opinion that the Veteran's psychiatric disability became severe in 2008, which is supported by the January 2017 VA examiner's opinion that the Veteran's symptoms increased in 2008.  

Further, while acknowledging that VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability, the Court recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (U.S. App. Vet. Cl. May 19, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Here, the Veteran not only reported feelings of hopelessness and suicidal ideation, he also exhibited limited social relationships, disordered thoughts, and serious depression.  Moreover, he has consistently been assigned GAF scores of 50 through the appeal period, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for dysthymic disorder has been met for the period on appeal.

Regarding the effective date of the award, the Board notes that, while Dr. J.S. indicated that the Veteran's dysthymic disorder had been severe since at least August 2008, the Veteran's reports to him reflects that he experienced psychotic symptoms as early as 2006 or 2007.  Accordingly, as the increase in disability apparently occurred more than one year prior to the date of claim, the proper effective date is the date of claim, December 17, 2008.  See generally 38 C.F.R. 3.400; Harper v. Brown, 10 Vet. App. 125 (1997).

However, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Indeed, while the Board herein finds that the Veteran's dysthymic disorder results in total occupational impairment as discussed below, the record reflects that, during the appeal period, he had some form of relationship with his sister, his daughters, and his ex-wife and, as such, was not completely isolated.  Thus, his symptoms did not result in total social and occupational impairment.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including psychomotor retardation and hypersomnia.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a duration, severity, or frequency to result in total occupational and social impairment.  Ultimately, the Board finds that the Veteran's dysthymic disorder does not warrant a rating in excess of 70 percent prior to June 23, 2015.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the Veteran is credible in his reports of his symptomatology, as he has been consistent in his reports to treatment providers, and his statements were not challenged by his treatment providers.  However, the criteria needed to support a higher rating requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for dysthymic disorder.

The Board has considered whether staged ratings under Hart, supra, is appropriate for the Veteran's dysthymic disorder; however, the Board finds that his symptomatology has been stable for such disability through the appeal period at issue.  Therefore, assigning staged ratings for the disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected dysthymic disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is currently evaluated. 

In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of dysthymic disorder that are not adequately contemplated by the list of symptoms found in the schedular criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's sole service-connected disability is dysthymic disorder; therefore, further discussion of the combined effect of multiple service-connected disabilities is not warranted. 

In sum, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Ultimately, the Board finds that a 70 percent rating, but no higher, for dysthymic disorder is warranted, effective December 17, 2008, but no earlier; however, the preponderance of the evidence is against a rating in excess of 70 percent.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the rating assigned herein, and the Veteran's claim for an increased rating is otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

II.  Earlier Effective Date for the Award of TDIU

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper, supra. 

Significantly, in Norris, supra, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Similarly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Prior to March 24, 2015, any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Since March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.  

In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the veteran can find employment generally, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson, supra.  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

As an initial matter, the Board finds that the earliest claim for a TDIU was received by VA on December 17, 2008, the date the Veteran filed his claim for an increased rating for his service-connected dysthymic disorder.  The Board acknowledges the Veteran subsequently submitted a formal claim for a TDIU on June 24, 2010; however, based on his claim for an increased rating, the evidence suggesting the Veteran reported the inability to work due, in part, to a psychiatric disorder prior to his claim (see Social Security records), and the holding in Rice, supra, the Board finds that a claim for a TDIU was reasonably raised by the record prior to the filing of a formal claim.  However, the Board has considered the provisions set forth above regarding what may otherwise be construed as a claim for TDIU purposes, but finds that no submission or medical record meets such criteria prior to the receipt of the December 17, 2008, claim for an increased rating for service-connected dysthymic disorder.    

In accordance with the decision above, as of December 17, 2008, the Veteran's sole service-connected disability of dysthymic disorder is assigned a 70 percent disability rating.  Accordingly, the schedular requirements for a TDIU were met as of such date.  Further, upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected dysthymic disorder rendered him unable to secure and follow a substantially gainful occupation as of December 17, 2008, but no earlier.  In this regard, while the Veteran has been employed through the appeal period, his employment has been in a protected environment.

Specifically, the Veteran has maintained employment as a caregiver for his disabled sister throughout the appeal period; however, the evidence of record suggests that this employment is protected.  In this regard, in an October 2016 affidavit, he advised that he had been appointed his sister's conservator by the State of California.  In this role, he was responsible for decision-making on her behalf; taking her to the hospital in emergency situations; making doctors' appointments and arranging transportation to same; assisting her with ambulation inside her apartment; and occasional shopping.  Ultimately, he reported providing basic life management for his sister and indicated that he only did this because she is his family.  In this regard, he indicated that his dysthymic disorder symptoms routinely interfered with his ability to care for his sister and that she could not depend solely on him for her care.  For example, he noted the need to reschedule appointments that his sister missed due to his forgetting them or lacking the energy to go to them.  Further, he reported that many of his sister's needs were met by a personal care assistant or Meals-on-Wheels.  Additionally, the record suggests that, at one time, the Veteran was attempting to have one of his daughters take over the caregiver role, but she eventually decided not to take over her father's responsibilities in this manner.  There is also evidence that the Veteran entered into his third marriage at least in part so that he would have additional help in taking care of his sister.

Notably, the Veteran and his sister reside in the same apartment complex and he does not need to leave his home environment to care for her.  Additionally, there is no indication that the Veteran had any supervisors, co-workers, dress codes, or monitoring in his position such that he would be held to certain standards or be expected to perform his duties as caregiver in any particular manner.  The Board also observes that there is no indication the Veteran would be willing or able to provide these services to a non-family member; to the contrary, the Veteran has reported that, even though he did not feel particularly close to his sister, he felt obligated to care for her due to their familial relationship.  Given these circumstances, the Board finds that the Veteran's current employment is in a protected environment.

Further, the lay and medical evidence of record indicates that the Veteran would be largely unsuccessful in any attempt to maintain substantially gainful employment in another environment.  Indeed, the April 2009 VA examiner observed that the Veteran's dysthymic disorder symptoms (including suicidal ideation, impaired memory, fatigue, and diminished ability to think and concentrate) caused him "clinically significant...impairment in ...occupational...functioning...[and] marked functional impairment[.]"  

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in June 2010, the Veteran reported education through four years of college and work experience as a driver.  He documented that he was currently working 2 hours a week as his sister's caregiver, which the Board has found to be protected employment, and that he had been performing those duties from January 2005 to the present.  He also reported therein that he became too disabled to work in August 2008 as a result of dysthymic disorder.  

During a July 2010 VA mental health initial intake assessment, the Veteran reported that he was employed until 2001, holding various positions, including working for Parks and Recreation, the United States Postal Service, and the Child Support Division.  Subsequent mental health evaluations do not provide additional insight into the Veteran's work history.

During a June 2015 VA examination, the examiner found that Veteran had functional impairment due the service-connected dysthymic disorder (depression) in major areas associated with employment.

In a July 2015 rating decision, the RO awarded a 70 percent for service-connected dysthymia disorder and entitlement to a TDIU, both effective June 23, 2015, the date of the aforementioned VA examination.

However, in the newly submitted February 2017 retrospective opinion from Dr. J.S., he opined that it is at least as likely as not that the Veteran has been unable to secure and follow a substantially gainful occupation since at least August 2008.  In support thereof, the psychologist noted the Veteran had not worked since 2001 (aside from the protected work he performed for his sister), and that his severe psychological limitations prevented him from working.  Specifically, he opined the Veteran could not work in sedentary positions that required communication, memory skills, the ability to follow instructions, the need to use independent judgment, the ability to adapt to change, or a need to participate with others.  

Indeed, it appears that the Veteran has never been able to hold prolonged employment in any position and he has never developed an expertise in any particular area.  Furthermore, given the Veteran's limited social relationships, memory problems, poor concentration, suicidal ideation, and severe depression, the Board finds that it is reasonable to believe he could not maintain substantially gainful occupation due to his service-connected dysthymic disorder.

Thus, the Board finds it is factually ascertainable that the Veteran was unemployable as a result of his disability prior to June 23, 2015, specifically, effective December 17, 2008.  The evidence of record, discussed previously, showed that he had limitations associated with his dysthymic disorder, which resulted in occupational impairment with deficiencies in most areas.  While he was acting as a caretaker for his sister, this work has been deemed protected and there is no indication he could perform the same work in any other capacity.  While there is some indication the Veteran attributed his unemployability to nonservice-connected disorders, the Board observes that his unemployment pre-dates his nonservice-connected stomach cancer and he reported his psychiatric disability impacted his employment at the time of his application for Social Security benefits, which was also prior to his cancer diagnosis.

Ultimately, after resolving all reasonable doubt in the Veteran's favor, the Board finds that it is factually ascertainable that his sole service-connected disability of dysthymic disorder rendered him unable to secure or follow a substantially gainful occupation, effective December 17, 2008.  

As a final matter, although entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, while the grant of TDIU in this decision is based on a single disability, the Veteran does not have other service-connected disabilities with ratings that combine to 60 percent or more.  As such, an SMC award is not warranted under 38 U.S.C.A. § 1114(s).


ORDER

As of December 17, 2008, but no earlier, a 70 percent rating, but no higher, for dysthymic disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date of December 17, 2008, but no earlier, for the award of a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


